10/?2/2015 TDCJ Offender Details

TEXASDEPARTME_NT@F CR\NHNALJHSTICE EI“’“ "°'"

' “ New Offender Search

to;Se'a_rch |ist_

 

 

The Texas Department of Crimina/ Justice updates this information regularly to ensure that it is
complete and accurate, however this information can change quick/y. Therefor_e, the information on
this site may not reflect the true current /ocation, status, scheduled termination date, or other

information regarding an offender.

For questions and comments, you may contact the Texas Department of Crimina/ Justice, at (936)
295-6371 or Webadmin@tdci.texas.dov. This information is made available to the public and law
enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and

subject to criminal prosecution

 

http:/loffender.tdcj.state.tx.us/OffenderSearch/offenderDetai|.action?sid=03192087

New Offender Search

TDCJ Home Pacle

2/2